Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Allowable Subject Matter
Claims 1 and 4-8 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: a power level adjusting unit including a coupler and adjusting a power level of a first radio frequency (RF) type base station signal received from a first base station connected to the base station signal matching device; a signal matching unit, implemented by at least one attenuator, matching the power level adjusted first RF type base station signal to be suitable for signal processing of the distributed antenna system; and a signal processing unit, implemented by at least one processor, receiving the matched first RF type base station signal from the signal matching unit, receiving a matched second RF type base station signal from a first other base station signal matching device directly connected to the base station signal matching device, and generating a combined signal by combining the matched RF type first base station signal with the matched second RF type base station signal, wherein the base station signal matching device and the first other base station signal matching device are connected in series with a main unit which transmits the combined signal to at least one remote unit of the distributed antenna system, and wherein the signal processing unit is configured to: when the base station signal matching device is directly connected to the main unit, transmit the combined signal to the main unit, and when the base station signal matching device is not directly connected to the main unit, transmit the combined signal to a second other base station signal matching device which is connected in series with the base station signal matching device and the main unit, and wherein the first other base station signal matching device is connected to a second base station different to the first base station, and the second other base station signal matching device is connected to a third base station different from the first base station and the second base station, as substantially recited in independent claims 1, 6 and 7. These limitations in combination with the remaining limitations of claims 1, 6 and 7, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Stapleton (US 20140072299) shows a system that has remote digital access units (DAU) (102-107) that are located at remote location. The remote DAU are coupled to each other and operable to transport digital signals between remote DAU. The central hubs are in communication with one of remote DAU using an electrical communications path. The transmit/receive cells are provided with remote hubs that is in communication with one of the central hubs using an optical communication path. The local DAUs are located at a local location that is operable to receive an RF input from base transceiver stations (BTS). However, Stapleton fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411